In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐3529 
ELIZABETH G. TAYLOR, 
                                                Plaintiff‐Appellant, 

                                 v. 

CAROLYN W. COLVIN, Acting Commissioner of Social 
Security, 
                                     Defendant‐Appellee. 
                     ____________________ 

        Appeal from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division. 
       No. 1:14‐cv‐01118‐DML‐SEB — Debra McVicker Lynch, 
                           Magistrate Judge. 
                     ____________________ 

        ARGUED JULY 6, 2016 — DECIDED JULY 20, 2016 
                 ____________________ 

   Before POSNER, SYKES, and HAMILTON, Circuit Judges. 
    POSNER,  Circuit  Judge.  The  plaintiff  applied  for  Supple‐
mental Security Income on the ground that she is intellectu‐
ally  disabled  from  full‐time  gainful  employment.  She  was 
turned  down  by  an  administrative  law  judge,  whose  ruling 
was  upheld  on  appeal  to  the  district  court  by  a  magistrate 
judge, precipitating her appeal to us. 
2                                                      No. 15‐3529 


    She  had  been  a  very  poor  student,  unsurprisingly,  be‐
cause  her  IQ  was  (and  presumably  still  is)  between  70  and 
75, indicative of an intellectual disability. In her final year of 
high school she was functioning at only a fourth‐grade level 
in math, fifth grade in reading, and seventh grade in writing. 
Her  special‐education  teacher  said  that  Taylor  “struggles 
with new concepts and tends to shut down when something 
seems ‘too hard’ for her,” has difficulty keeping up with in‐
structions  when  they  are  “given  too  quickly,”  and  has  seri‐
ous  problems  with  learning  new  material,  recalling  previ‐
ously learned material, and even caring for herself. 
     Now in her early twenties, living at home with her moth‐
er,  and  never  having  worked,  Taylor  continues  to  exhibit 
definite  symptoms  of  a  serious  intellectual  disability.  She 
needs  her  mother’s  help  to  get  dressed,  wash  her  hair,  and 
take  her  medications.  She  can  do  simple  chores  around  the 
house—though  very  slowly  and  only  if  reminded  to  do 
them—but often, even if  reminded, forgets how  to do  them. 
She  isn’t  allowed  to  cook  by  herself  because  her  mother  is 
fearful  about  her  using  the  stove.  She  becomes  easily 
stressed,  and  cries  when  she  feels  overwhelmed.  She  has 
poor  depth  perception  and  is  clumsy—both  being  conse‐
quences  of  surgery  to  correct  a  lazy  eye.  She  has  seizures, 
which  though  mostly  controlled  with  medication  produce 
debilitating headaches that require her to sleep several hours 
during the day. She has a history of kidney problems, which 
have reduced her kidney function by 25 percent. She doesn’t 
know how to mail a letter. 
   A  social  security  field  officer  who  interviewed  her  re‐
garding  her  application  for  benefits  reported  that  after  “al‐
most every question that was asked of her she would look to 
No. 15‐3529                                                        3 


her  mother  before  answering,”  and  “she  was  very  soft  spo‐
ken  and  became  teary‐eyed  because  she  was  so  nervous 
about the process.” The officer concluded that her “capabil‐
ity [of working] is questionable.” 
    A psychologist named Barrow who interviewed her not‐
ed  that  at  times  she  “had  difficulty  understanding  instruc‐
tions and, at other times, [was] hesitant to provide answers.” 
He  assessed  her  as  “currently  functioning  in  the  borderline 
range  of  intelligence.”  He  found  her  verbal  comprehension 
to  be  particularly  low,  and  concluded  that  she  suffers  from 
“a significant learning disability” and has “markedly dimin‐
ished”  working  memory  and  ability  to  sustain  focus.  He 
deemed her “incapable of managing her funds independent‐
ly” but offered no opinion on whether she could hold down 
a job. 
    Oddly,  another  psychologist,  Gange,  who  did  not  inter‐
view Taylor but instead relied on her application for benefits 
and  on  what  Barrow  had  said,  concluded  that  she  could 
“understand, remember, and carry‐out simple tasks,” “relate 
on at least a superficial basis … with coworkers and supervi‐
sors,”  “attend  to  task[s]  for  sufficient  periods  of  time  to 
complete tasks,” was “not significantly limited” in her “abil‐
ity to maintain attention and concentration for extended pe‐
riods,” and could “manage the stresses involved with simple 
work.” 
    But there is no basis in the record for this assessment—no 
basis  for  thinking  Taylor  can  carry  out  simple  tasks  in  a 
workplace  environment  where  she  wouldn’t  have  a  mother 
or a mother substitute to tell her what to do, or that she can 
relate to coworkers and supervisors since she’s never had a 
job (with a nominal exception to which we’ll come in a mo‐
4                                                       No. 15‐3529 


ment).  There  is  also  no  basis  for  thinking  her  able  to  main‐
tain  attention  and  concentration  for  extended  periods—she 
never has. 
    The closest she’s had to a job was, in the year preceding 
the  disability  hearing,  volunteering  an  hour  a  week  at  the 
local public library to “fold brochures, cut slips and notices, 
and  affix  labels  to  a  monthly  magazine  subscription.”  The 
librarian reported that Taylor “completes her tasks well” but 
“has problems following procedures unless she has a list to 
follow, which her mother created for her.” The librarian said 
she “would hesitate in giving [Taylor] any more responsibili‐
ties” than those involved in her hour‐a‐week volunteer posi‐
tion. 
    Asked  by  the  administrative  law  judge  at  her  disability 
hearing  whether  she  thought  she’d  ever  be  able  to  live  on 
her  own,  Taylor  said  “I  don’t  think  so.”  She  said  she  plays 
some video games but can’t drive or handle her own money; 
doesn’t  shop  or  cook  without  her  mother;  and  sometimes 
requires  help  showering,  fixing  her  hair,  and  remembering 
to take her medications. She doesn’t know her own weight, 
or know how to text. 
    The administrative law judge, remarking that Taylor had 
not engaged in substantial gainful activity and that her cog‐
nitive  disorder  was  a  severe  impairment  but  that  her  sei‐
zures,  kidney  disease,  and  lazy  eye  were  not,  concluded 
with no basis in the record that Taylor can “perform … rou‐
tine, unskilled work at a fourth or fifth grade level.” Not on‐
ly is that conclusion unfounded, but one doesn’t need child‐
labor  laws  (though  we  have  them)  to  realize  that  an  adult 
with  no  greater  capability  for  full‐time  work  than  a  fourth‐ 
or fifth‐grader is incapable of full‐time gainful employment. 
No. 15‐3529                                                           5 


The administrative law judge conjectured that because Tay‐
lor  is  “a  young  adult”  who  can  play  video  games  and  is 
“learning these new tasks” (what new tasks?), she may expe‐
rience  “increased  function  with  maturity.”  Maybe  so—
anything is possible. But there is no evidence to support the 
administrative  law  judge’s  conjecture.  And  he  ignored  the 
doubt  we  expressed  in  Voigt  v.  Colvin,  781  F.3d  871,  878–79 
(7th  Cir.  2015),  that  playing  video  games  requires  the  same 
level of concentration as working full time. 
   He acknowledged that observing Taylor during the hear‐
ing gave him only a “snapshot” of her, which was doubtless 
true  but  hardly  a  reason  to  deny  her  benefits.  He  accorded 
only  “limited  weight”  to  the  mother’s  uncontradicted  testi‐
mony  about  Taylor’s  inability  to  care  for  herself  because  it 
was a “lay opinion”—which of course most evidence is. He 
went so far as to say that her hour a week in the library indi‐
cated that she could engage in “higher functioning”—a con‐
clusion directly contrary to the librarian’s statement that she 
“would hesitate in giving [Taylor] any more responsibilities” 
beyond  the  meager  tasks  in  the  library  that  Taylor  had  not 
managed to commit to memory after a year of practice. 
    The  administrative  law  judge  purported  to  give  “great 
weight” to Barrow’s report—or rather to the fact that Barrow 
had  “noted  nothing  of  [Taylor’s]  inability  to  work.”  But  he 
had been asked only to assess her mental functioning. While 
overlooking  the  statement  in  Barrow’s  report  that  Taylor’s 
memory  and  ability  to  focus  were  “markedly  diminished,” 
the administrative law judge injected that curious conjecture 
about  performing  “routine,  unskilled  work  at  a  fourth  or 
fifth  grade  level,”  contrary  to  our  rejection  of  the  view  that 
“confining the claimant to simple, routine tasks and limited 
6                                                       No. 15‐3529 


interactions with others adequately captures temperamental 
deficiencies  and  limitations  in  concentration,  persistence, 
and pace.” E.g., Yurt v. Colvin, 758 F.3d 850, 858–59 (7th Cir. 
2014). 
    As is customary in disability hearings a vocational expert 
employed  by  the  Social  Security  Administration  was  asked 
what  full‐time  jobs  if  any  the  applicant  could  perform,  as‐
suming  the  applicant  wasn’t  totally  disabled  from  gainful 
employment. The vocational expert testified that “if” (a huge 
“if”)  Taylor  could  do  routine  or  unskilled  work  involving 
only  infrequent  interpersonal  contact  and  no  exposure  to 
hazards, she could work as a cleaner, assembler, hand pack‐
er, or machine feeder. The vocational expert failed, however, 
to explain the source or accuracy of her data concerning the 
number of such jobs that exist in the economy, an oversight 
we  criticized  in  Alaura  v.  Colvin,  797  F.3d  503,  507–08  (7th 
Cir. 2015), and Voigt v. Colvin, supra, 781 F.3d at 879. 
    The expert said “these jobs are not considered fast‐paced 
jobs.  They  do  require  accuracy.”  But,  he  added—a  big 
“but”—a  person  who  needed  “occasional  redirection  by  a 
supervisor” (up to one‐third of the workday) in order to re‐
main on task would be unable to work. Five witnesses indi‐
cated that Taylor was such a person: the librarian, the teach‐
er, the mother, the Social Security field officer, and Barrow. 
The administrative law judge ignored their evidence, contra‐
ry  to  our  ruling  in  Moore  v.  Colvin,  743  F.3d  1118,  1123 
(7th Cir. 2014), that an administrative law judge “must con‐
front the evidence that does not support her conclusion and 
explain why that evidence was rejected.” He ignored the vo‐
luminous record evidence establishing that Taylor’s intellec‐
tual deficiencies disable her from working full time. Indica‐
No. 15‐3529                                                         7 


tive  that  the  administrative  law  judge  wasn’t  even  concen‐
trating  on  the  testimony  or  other  evidence  at  the  disability 
hearing, he twice referred in his opinion to Taylor as a male. 
   True, there was Gange, who—remember—had checked a 
box indicating that Taylor was “not significantly limited” in 
her  “ability  to  maintain  attention  and  concentration  for  ex‐
tended  periods.”  But  neither  Gange,  who  said  he  relied  on 
Barrow’s report,  nor  the administrative law judge, nor any‐
one  else,  offered  any  reason  for  disagreeing  with  Barrow’s 
opinion  that  Taylor’s  abilities  are  markedly  impaired.  The 
denial  of  the  benefits  sought  by  Taylor  was  unsupported, 
and the district court should not have affirmed it. 
    The judgment of that  court is reversed with instructions 
to remand the case to the Social Security Disability Office for 
further proceedings consistent with this opinion.